 Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 1 of 20

REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                        ([KLELW%
                         5HGDFWHG 
       Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 2 of 20

     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019 Pages 2..5
                                                   Page 2                                                        Page 4
·1· ·APPEARANCES:                                           ·1· ·EXHIBITS FOR IDENTIFICATION: (continued)
·2                                                          ·2· ·Mitzenmacher· · · · Description· · · · · · · · Page
·3· · · ·Kramer Levin Naftalis & Frankel LLP                ·3· ·Exhibit 2322· · JNPR-FNJN_29017_00552892 -· · ·130
·4· · · ·By:· Michael H. Lee, Esq.                          ·4· · · · · · · · · ·JNPR-FNJN_29017_00552907
·5· · · ·990 Marsh Road                                     ·5· ·Exhibit 2323· · FINJAN-JN 044887 -· · · · · · ·131
·6· · · ·Menlo Park, CA· 94025                              ·6· · · · · · · · · ·FINJAN-JN 045068
·7· · · ·(650) 752-1700                                     ·7· ·Exhibit 2324· · Source code: pages 153-155· · ·142
·8· · · ·mhlee@kramerlevin.com                              ·8· ·Exhibit 2325· · Source code: pages 126-132· · ·142
·9· · · · · · · · · ·for the Plaintiff and the Witness;     ·9· ·Exhibit 2326· · Source code: pages 143-152· · ·142
10                                                          10· ·Exhibit 2327· · JNPR-FNJN_29017_00552908 -· · ·153
11· · · ·Irell & Manella LLP                                11· · · · · · · · · ·JNPR-FNJN_29017_00552915
12· · · ·By:· Rebecca Carson, Esq.                          12
13· · · ·840 Newport Center Drive, Suite 400                13
14· · · ·Newport Beach, CA· 92660-6324                      14
15· · · ·(617) 760-0991                                     15
16· · · ·rcarson@irell.com                                  16
17· · · · · · · · · ·for the Defendant.                     17
18                                                          18
19· ·Also Present:· Paul Martin, Ph.D., Harbor Labs         19
20· · · · · · · · · Robert Giannini, Video Operator         20
21                                                          21
22                                                          22
23                                                          23
24                                                          24· ·Original exhibits retained by reporter to be
25                                                          25· ·returned to Irell & Manella

                                                   Page 3                                                        Page 5
·1· · · · · · · · · · · · I N D E X                         ·1·   · · · · · · ·THE VIDEO OPERATOR:· Good morning.
·2                                                          ·2·   ·We are on the record.· This is the videographer
·3· ·WITNESS:· Michael David Mitzenmacher, Ph.D.            ·3·   ·speaking, Bob Giannini, with court reporter Kim
·4                                                          ·4·   ·Smith with Epiq Court Reporting.· Today's date is
·5· ·EXAMINATION· · · · · · · · · · · · · · · · · · Page    ·5·   ·March 4, 2019.· The time is 11:21 a.m.
·6· · · ·By Ms. Carson· · · · · · · · · · · · · · · · 6     ·6·   · · · · · · ·We are here at the Sheraton Boston,
·7· · · · · · · · · · AFTERNOON SESSION                     ·7·   ·located at 39 Dalton Street, Boston, Massachusetts,
·8· · · ·By Ms. Carson· · · · · · · · · · · · · · · ·62     ·8·   ·to take the videotaped deposition of Dr. Michael
·9                                                          ·9·   ·Mitzenmacher, in the matter of Finjan, Inc. vs.
10· ·EXHIBITS FOR IDENTIFICATION:                           10·   ·Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA.
11· ·Mitzenmacher· · · · Description· · · · · · · · Page    11·   · · · · · · ·Will counsel please introduce themselves
12· ·Exhibit 2315· · Witness's 2/12/19 expert· · · · ·7     12·   ·for the record.
13· · · · · · · · · ·declaration                            13·   · · · · · · ·MS. CARSON:· Rebecca Carson of Irell &
14· ·Exhibit 2316· · FINJAN-JN 002025 -· · · · · · · 13     14·   ·Manella on behalf of defendant Juniper Networks.
15· · · · · · · · · ·FINJAN-JN 002040                       15·   · · · · · · ·MR. LEE:· Michael Lee from Kramer Levin,
16· ·Exhibit 2317· · JNPR-FNJN_29040_01042912 -· · · 56     16·   ·representing Finjan and the witness.
17· · · · · · · · · ·JNPR-FNJN_29040_01042915               17·   · · · · · · ·THE VIDEO OPERATOR:· Will the court
18· ·Exhibit 2318· · JNPR-FNJN_29017_00552579 -· · · 56     18·   ·reporter please swear in the witness.
19· · · · · · · · · ·JNPR-FNJN_29017_00552594               19·   · · · · · MICHAEL DAVID MITZENMACHER, Ph.D.,
20· ·Exhibit 2319· · Source code: pages 342-344,· · ·62     20·   · · ·having been satisfactorily identified by the
21· · · · · · · · · ·379-380, 449, 453-454, 508-510,        21·   · · ·production of his driver's license, and
22· · · · · · · · · ·515, 518, 586-589, 679-680,            22·   · · ·duly sworn by the court reporter, was deposed
23· · · · · · · · · ·683, 701, 720-722, 728, 738            23·   · · ·and testified as follows:
24· ·Exhibit 2320· · Source code: pages 409-411· · · 74     24
25· ·Exhibit 2321· · Source code: pages 686-687· · ·119     25


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                       YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 3 of 20
      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                           HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019 Pages 6..9
                                                     Page 6                                                        Page 8
·1·   · · · · · · · · · · ·EXAMINATION                        ·1·   ·there was some page limit for the total thing.
·2·   ·BY MS. CARSON:                                         ·2·   · · ·Q.· So you're just saying this was the
·3·   · · ·Q.· Could you please state your name for the       ·3·   ·declaration that reflects your opinions, but you
·4·   ·record.                                                ·4·   ·relied on the exhibits cited therein; is that fair?
·5·   · · ·A.· Michael David Mitzenmacher.                    ·5·   · · ·A.· Yes.
·6·   · · ·Q.· And you're an expert for Finjan in this        ·6·   · · ·Q.· Could you take a look at paragraph 1.
·7·   ·matter; is that correct?                               ·7·   · · ·A.· Sure.
·8·   · · ·A.· Yes.                                           ·8·   · · ·Q.· In paragraph 1, you list in the last
·9·   · · ·Q.· You understand you've just taken an oath to    ·9·   ·sentence the documents that you relied on in forming
10·   ·tell the truth, correct?                               10·   ·your opinions, correct?
11·   · · ·A.· Yes.                                           11·   · · ·A.· Yes.
12·   · · ·Q.· Is there any reason you can't give full and    12·   · · ·Q.· Is there anything that you relied on in
13·   ·accurate testimony today?                              13·   ·forming your opinions that is not included in
14·   · · ·A.· I don't believe so.                            14·   ·paragraph 1 or otherwise cited in your report as an
15·   · · ·Q.· Did you do anything to prepare for your        15·   ·exhibit?
16·   ·deposition today?                                      16·   · · ·A.· Not that I can recall at the moment.
17·   · · ·A.· I met with counsel yesterday.                  17·   · · ·Q.· Do you recall if you reviewed the
18·   · · ·Q.· Did you do anything else?                      18·   ·deposition transcript for Khurram Isla?· And that's
19·   · · ·A.· No, not really.                                19·   ·K-h-u-r-r-a-m, and then the last name is Isla,
20·   · · ·Q.· Did you review any documents?                  20·   ·I-s-l-a.
21·   · · ·A.· With counsel, we went over the -- my report    21·   · · ·A.· I would have to go back and check.· I can't
22·   ·and the patent.                                        22·   ·recall specifically.
23·   · · ·Q.· Any other documents?                           23·   · · ·Q.· Now, you say in paragraph 1 that you relied
24·   · · ·A.· I think we focused on that.                    24·   ·on the source code.
25·   · · ·Q.· You submitted a declaration concerning the     25·   · · · · · · ·Do you see that?

                                                     Page 7                                                        Page 9
·1·   ·'154 patent, correct?                                  ·1·   · · ·A.· Yes.
·2·   · · ·A.· Yes.                                           ·2·   · · ·Q.· Did you go review the source code in
·3·   · · ·Q.· How long did you spend preparing that          ·3·   ·connection with forming your opinions related to the
·4·   ·declaration?                                           ·4·   ·'154 patent?
·5·   · · ·A.· I would have to go back and check.· I can't    ·5·   · · ·A.· Yes.
·6·   ·recall.· It was on the shorter side, so I remember     ·6·   · · ·Q.· When did you do that?
·7·   ·like 30-40 hours.· It might have been more than        ·7·   · · ·A.· That was some time ago.· I recall it was
·8·   ·that.· I'd have to go back and check.                  ·8·   ·early on.· So it was sometime last year, as I
·9·   · · · · · · ·MS. CARSON:· Could you please mark that    ·9·   ·recall.· I went for, I think initially two days, and
10·   ·as 2315.                                               10·   ·then I either went back for a third day, stayed for
11·   · · · · · · · · · ·(Mitzenmacher Exhibit 2315 was       11·   ·a third day.
12·   · · · · · · · · · ·marked for identification.)          12·   · · ·Q.· And that was when you were putting together
13·   ·BY MS. CARSON:                                         13·   ·your declaration on the '780 patent in the first
14·   · · ·Q.· The court reporter has handed you a            14·   ·round of the patent showdown proceedings; is that
15·   ·document that's been marked as Exhibit 2315.· Is       15·   ·fair?
16·   ·that the declaration you submitted in this matter      16·   · · ·A.· Yes, that's my recollection.
17·   ·related to the '154 patent?                            17·   · · ·Q.· When you reviewed the source code during
18·   · · ·A.· It appears so.· I believe my understanding     18·   ·that time, were you specifically focused on the
19·   ·is there is additional material -- or documents. I     19·   ·'154 patent as well?
20·   ·don't know if that counts as part of the declaration   20·   · · ·A.· I think I was focused on all the patents at
21·   ·itself or separate.                                    21·   ·issue.· So I believe I knew that I was going to
22·   · · ·Q.· What do you mean by "additional material or    22·   ·potentially be doing the '154 patent at a later
23·   ·documents"?                                            23·   ·time.
24·   · · ·A.· I remember talking with counsel that like      24·   · · ·Q.· When did you start putting together your
25·   ·the documents that I cited within were added on, and   25·   ·declaration for the '154 patent?


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 4 of 20

      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                           HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 10..13
                                                    Page 10                                                       Page 12
·1·   · · ·A.· I'd have to go back and check.· A few          ·1·   · · ·Q.· Is it common for you to issue infringement
·2·   ·months ago, a couple . . .                             ·2·   ·opinions on a product without having actually
·3·   · · ·Q.· Since you started putting together your        ·3·   ·reviewed the code in person?
·4·   ·declaration for the '154 patent, you haven't gone      ·4·   · · ·A.· Sometimes, yeah.· I've certainly done it in
·5·   ·and reviewed the source code, correct?                 ·5·   ·other cases, including for other clients.
·6·   · · ·A.· I haven't gone back to that site, but I        ·6·   · · ·Q.· You've served as an expert for Finjan in
·7·   ·have reviewed the source code again.                   ·7·   ·other matters, correct?
·8·   · · ·Q.· In printed form?                               ·8·   · · ·A.· Yes.
·9·   · · ·A.· Yes.                                           ·9·   · · ·Q.· Have you ever offered an expert opinion on
10·   · · ·Q.· When you reviewed the source code back in,     10·   ·infringement for the '154 patent before?
11·   ·I think it was June of last year, did you print out    11·   · · ·A.· I feel like I probably have.· Like I
12·   ·any portions of code that related to the               12·   ·remember the patent.· So I suspect I have in one or
13·   ·'154 patent?                                           13·   ·more of the previous cases.· But like I didn't go
14·   · · ·A.· I believe so.· Again, I don't -- we printed    14·   ·check that again beforehand, so I can't specifically
15·   ·out a lot of pages, some of which are cited here.      15·   ·recall.
16·   ·So those pages that I cited here that were from that   16·   · · ·Q.· Did you write your report yourself?
17·   ·time are some of what I relied on.                     17·   · · ·A.· I would say that I wrote it.· I wrote it in
18·   · · ·Q.· Have you spoken to anyone -- Strike that.      18·   ·conjunction with counsel.· As usual, there's, you
19·   · · · · · · ·Have you spoken to any Finjan attorneys    19·   ·know, back-and-forth where I write things and they
20·   ·about the source code in connection with your          20·   ·edit and they make corrections and then I edit
21·   ·'154 patent analysis?                                  21·   ·again, and so it sort of cycles through back and
22·   · · ·A.· I believe I've discussed with them, for        22·   ·forth.
23·   ·instance, to decide what would be the best citations   23·   · · ·Q.· What was the general problem that the
24·   ·of code to go into this declaration.                   24·   ·'154 patent was trying to solve?
25·   · · ·Q.· Have you spoken to any of Finjan's other       25·   · · ·A.· May I ask -- Do you mind giving me a copy

                                                    Page 11                                                       Page 13
·1·   ·experts or consultants regarding the source code?      ·1·   ·of the patent?
·2·   · · ·A.· So not in relation to this declaration.        ·2·   · · · · · · ·MS. CARSON:· Sure.· We can mark this as
·3·   ·Honestly like the '780, I can't recall.· I don't       ·3·   ·2516.
·4·   ·think I talked with them for the source code about     ·4·   · · · · · · ·THE COURT REPORTER:· 25 or 23?
·5·   ·that.· But if we're just talking about the '154,       ·5·   · · · · · · ·MS. CARSON:· Oh, 2316.· Sorry.
·6·   ·like this declaration, not that I can recall.          ·6·   · · · · · · · · · ·(Mitzenmacher Exhibit 2316 was
·7·   · · ·Q.· Have you ever reviewed the source code for     ·7·   · · · · · · · · · ·marked for identification.)
·8·   ·the JATP appliance in person on the review computer?   ·8·   · · · · · · ·THE WITNESS:· So it was discussed, for
·9·   · · ·A.· No, I don't believe so.· The ATP appliance,    ·9·   ·instance, in the overview section of my declaration,
10·   ·I believe that code was presented afterwards.· And     10·   ·although I always think, you know, that the patent
11·   ·so the attorneys had arranged for printouts of some    11·   ·itself is sort of the best guide.
12·   ·of that code, and I reviewed that.                     12·   · · · · · · ·At a very high level, it describes
13·   · · ·Q.· How did you decide what to tell the            13·   ·various mechanisms for protecting a computer system
14·   ·attorneys to print out from that code?                 14·   ·from what it refers to as dynamically generated
15·   · · ·A.· I mean, I think we had gone over for the       15·   ·malicious content.
16·   ·'154 patent, you know, some of the issues related to   16·   ·BY MS. CARSON:
17·   ·SRX gateway and Sky ATP.· And so I think we had an     17·   · · ·Q.· And what was the problem with prior art
18·   ·understanding of what sort of information or what      18·   ·systems that the '154 patent identified that it was
19·   ·sort of content we were looking for.                   19·   ·trying to solve?
20·   · · · · · · ·In particular, the ATP appliance has       20·   · · ·A.· Again, I'd say the patent probably speaks
21·   ·some functionalities that I would say are similar in   21·   ·best for it, better than perhaps I can.· But the way
22·   ·spirit, at least, to the Sky ATP.                      22·   ·I might describe it is that at the time that the
23·   · · ·Q.· Who printed out the JATP code for you to       23·   ·patent was written was sort of a beginning of the
24·   ·review?                                                24·   ·time when we were starting to see a vast increase of
25·   · · ·A.· I'm not sure who actually did the printout.    25·   ·sort of downloaded executable content.


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 5 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 14..17
                                                    Page 14                                                       Page 16
·1·   · · · · · · ·And so I'd say that prior art systems      ·1·   ·you know, potentially prevent the invoking of a
·2·   ·generally had problems or issues dealing with that,    ·2·   ·second function with certain inputs based on whether
·3·   ·that they weren't prepared for that sort of threat.    ·3·   ·it was found that that was secure or not, or safe or
·4·   · · · · · · ·And so this was coming up with new         ·4·   ·not.
·5·   ·methods and mechanisms to deal with that sort of       ·5·   · · ·Q.· Could you take a look at paragraph 5 of
·6·   ·specific threat that had not really been a major       ·6·   ·your declaration.
·7·   ·concern prior.                                         ·7·   · · ·A.· Sure.
·8·   · · ·Q.· What were some of the problems that the        ·8·   · · ·Q.· This paragraph relates to your
·9·   ·prior art systems had with dealing with that           ·9·   ·understanding of claim construction; is that fair?
10·   ·particular situation?                                  10·   · · ·A.· Yes.
11·   · · · · · · ·MR. LEE:· Objection, form.                 11·   · · ·Q.· Are you offering any opinions about the
12·   · · · · · · ·THE WITNESS:· I might have to go back      12·   ·claim construction of the terms in this case?
13·   ·and look specifically at various parts of prior art.   13·   · · ·A.· I don't think I have directly in this
14·   ·I mean, since I was focused on infringement, I         14·   ·declaration that I can recall.· If I'm asked to with
15·   ·didn't study all the prior art.                        15·   ·regard to later hearings or proceedings, then I
16·   · · · · · · ·But my understanding of -- or my           16·   ·would.· But I don't believe I've been asked to do
17·   ·recollection both at the time and my recollection      17·   ·that yet.
18·   ·from reviewing the patent and some of the related      18·   · · ·Q.· Your opinion in this case is limited to
19·   ·materials is that, again, the problem was simply       19·   ·infringement, correct?
20·   ·that this was a new attack vector that wasn't          20·   · · ·A.· Yes.
21·   ·prepared for.                                          21·   · · ·Q.· You're not offering an opinion on the
22·   · · · · · · ·So particularly with dynamically           22·   ·validity of the '154 patent, correct?
23·   ·generated content, most of prior work was focused on   23·   · · ·A.· No, I don't believe so.
24·   ·a type of static analysis, so it would look for        24·   · · ·Q.· In paragraph 5, you state that you
25·   ·certain, say, specific strings or specific             25·   ·"considered both parties' proposed constructions of

                                                    Page 15                                                       Page 17
·1·   ·structures in the code.                                ·1·   ·disputed terms and applied the plain and ordinary
·2·   · · · · · · ·So generally for it to do a static         ·2·   ·meaning for all other terms."
·3·   ·analysis, and with dynamically generated executable    ·3·   · · · · · · ·Do you see that?
·4·   ·code, there would be ways of hiding that or, you       ·4·   · · ·A.· Yes.
·5·   ·know, bringing down the attack vector in ways that     ·5·   · · ·Q.· What is your understanding of the plain and
·6·   ·were not previously expected.                          ·6·   ·ordinary meaning of "function"?
·7·   · · · · · · ·That is, they might not arrive as          ·7·   · · ·A.· So I would typically say that function is
·8·   ·executables, .exe files or specific types of           ·8·   ·something that takes an input and produces some form
·9·   ·executables that the computer was expecting.· That     ·9·   ·of output.· In the case of computer programming, you
10·   ·might come in settings where it was executable code    10·   ·know, that's a more mathematical definition.
11·   ·being downloaded into a browser or other structure.    11·   · · · · · · ·When I'm talking about input and output,
12·   ·BY MS. CARSON:                                         12·   ·we should understand them as, you know, perhaps
13·   · · ·Q.· What was the solution that was proposed by     13·   ·actions within the computer.
14·   ·the '154 patent?                                       14·   · · ·Q.· So what is the plain and ordinary meaning
15·   · · ·A.· So I would say that there are, I guess, a      15·   ·of the term "input"?
16·   ·variety of solutions embodied by the different sorts   16·   · · ·A.· An input is something that, for instance,
17·   ·of claims.· I'd say this is outlined a bit in the      17·   ·you provide to a function which may or may not be
18·   ·summary of the invention section where it discusses    18·   ·used to decide how the function operates or acts.
19·   ·multiple different types of solutions or embodiments   19·   · · · · · · ·I'd just like to say, again, these are
20·   ·of the type of solution that it was thinking of.       20·   ·sort of off the top of my head.· You know, if I
21·   · · · · · · ·You know, I would say that of specific     21·   ·thought about them more, I might change the specific
22·   ·interest for my declaration was the type of solution   22·   ·wording or so on.· But these are sort of the rough
23·   ·outlined in claim 1 since that was the focus of my     23·   ·meanings that I would take for plain and ordinary
24·   ·infringement analysis for this declaration, which      24·   ·meaning off the top of my head in the answer to your
25·   ·involved in some way using a security computer to,     25·   ·question.


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 6 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 18..21
                                                    Page 18                                                       Page 20
·1·   · · ·Q.· What is the plain and ordinary meaning of      ·1·   ·to execute files?
·2·   ·"invoking a function"?                                 ·2·   · · ·A.· I would not think so.
·3·   · · · · · · ·MR. LEE:· Objection, form.                 ·3·   · · ·Q.· Is there a difference between a content
·4·   · · · · · · ·THE WITNESS:· Generally I'd say if         ·4·   ·processor and a content inspector?
·5·   ·you're invoking a function, you are, you know,         ·5·   · · · · · · ·MR. LEE:· Objection, form.
·6·   ·calling or starting, otherwise attempting to           ·6·   · · · · · · ·THE WITNESS:· I would say a content
·7·   ·initiate execution of that function.                   ·7·   ·inspector, might think of as being limited to
·8·   ·BY MS. CARSON:                                         ·8·   ·inspecting.· But I would say that one of the things
·9·   · · ·Q.· Can you invoke a function without executing    ·9·   ·a content processor, I would expect or not be
10·   ·it?                                                    10·   ·surprised for it to do is inspect the content.
11·   · · ·A.· You can certainly attempt to invoke a          11·   ·BY MS. CARSON:
12·   ·function, right.· There may be other issues or other   12·   · · ·Q.· Was it your understanding that a content
13·   ·aspects that attempt to block the function or          13·   ·processor is something that's included on a client
14·   ·prevent it from executing.                             14·   ·computer?
15·   · · ·Q.· Can you actually invoke a function without     15·   · · · · · · ·MR. LEE:· Objection, form.
16·   ·executing it?                                          16·   · · · · · · ·THE WITNESS:· I would say that would be
17·   · · · · · · ·MR. LEE:· Objection, form.                 17·   ·one possible location that one could have a content
18·   · · · · · · ·THE WITNESS:· I think I would give sort    18·   ·processor.· But it would not, I think, be exclusive
19·   ·of the same answer.                                    19·   ·to that.
20·   ·BY MS. CARSON:                                         20·   ·BY MS. CARSON:
21·   · · ·Q.· Well, the answer before was that you could     21·   · · ·Q.· So your analysis was based on an
22·   ·attempt to invoke it without executing it.· So I'm     22·   ·understanding that the content processor could be
23·   ·trying to take the "attempt" out.                      23·   ·included on a device other than the client computer;
24·   · · · · · · ·Can you actually invoke a function         24·   ·is that fair?
25·   ·without executing it?                                  25·   · · ·A.· Yes.

                                                    Page 19                                                       Page 21
·1·   · · · · · · ·MR. LEE:· Objection, form.                 ·1·   · · ·Q.· What was your understanding of the term
·2·   · · · · · · ·THE WITNESS:· I mean, actually invoking    ·2·   ·"safe"?
·3·   ·would be the attempt.· So I don't think your change    ·3·   · · ·A.· I would say it's the plain and ordinary
·4·   ·in question changes my answer.                         ·4·   ·meaning in the context of computer security.· You
·5·   ·BY MS. CARSON:                                         ·5·   ·know, I would say like in the context here, "safe"
·6·   · · ·Q.· Is there a difference between invoking a       ·6·   ·would be some sort of explicit or implicit
·7·   ·function and executing a function?                     ·7·   ·expectation that the corresponding invocation will
·8·   · · ·A.· Again, I would say in certain                  ·8·   ·not lead to or cause future harm.
·9·   ·circumstances, one would understand that when you      ·9·   · · · · · · ·Again, I would say that, you know, in
10·   ·invoke a function, you are attempting to initiate or   10·   ·the context of computer security, it's understood
11·   ·start the execution.                                   11·   ·that "safety" is sort of a relative term or an
12·   · · · · · · ·The terms are often used                   12·   ·expectation term.· You know, you can't have
13·   ·interchangeably, depending on the context.· But        13·   ·100 percent guarantees and have a truly functioning
14·   ·certainly, you know, you can invoke a function, and    14·   ·system.
15·   ·the execution might be halted or stalled by other      15·   · · ·Q.· Could you turn to paragraph 12 of your
16·   ·aspects of the system.                                 16·   ·report.
17·   · · ·Q.· What was your understanding of what a          17·   · · ·A.· Yes.
18·   ·content processor is?                                  18·   · · ·Q.· In paragraph 12, you identify the
19·   · · ·A.· I mean, I think again just from the plain      19·   ·infringement scenarios that you considered, and you
20·   ·and ordinary meaning of the term, it's something       20·   ·list SRX gateways by themselves, Sky ATP by itself,
21·   ·that processes content.· The claim language, you       21·   ·and ATP appliance by itself.
22·   ·know, sort of gives specific aspects of, you know,     22·   · · · · · · ·Do you see that?
23·   ·what the content of the processor in this case is      23·   · · ·A.· Yes.
24·   ·supposed to do.                                        24·   · · ·Q.· Did you perform any infringement analysis
25·   · · ·Q.· Does the content processor need to be able     25·   ·regarding the combination of any of these products?


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 7 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 30..33
                                                    Page 30                                                       Page 32
·1·   · · ·A.· I don't believe it was necessary for my        ·1·   ·is the security computer?
·2·   ·analysis that it be specifically as shipped; that is   ·2·   · · ·A.· The security computer, I discuss multiple
·3·   ·to say that an SRX that has the capability or setup    ·3·   ·scenarios, but in particular I discuss scenarios
·4·   ·that can be used with, say, Sky ATP or ATP appliance   ·4·   ·where the security computer is the Sky ATP or the
·5·   ·as described within my declaration.                    ·5·   ·ATP appliance.
·6·   · · ·Q.· Did you perform any analysis to determine      ·6·   · · ·Q.· Are there any scenarios other than Sky ATP
·7·   ·whether a customer who purchases an SRX device needs   ·7·   ·or the ATP appliance?
·8·   ·to download any scripts or other code in order to be   ·8·   · · ·A.· Let me check.· I don't recall.· But -- my
·9·   ·able to interact with Sky ATP?                         ·9·   ·recollection is the scenario as I describe, it's Sky
10·   · · ·A.· I don't recall that specifically.· But to      10·   ·ATP or ATP appliance as the security computer.
11·   ·be clear, it wouldn't surprise me one way or           11·   · · ·Q.· In your SRX infringement theory, what is
12·   ·another.· It is not unusual at all for setup with      12·   ·the first function?
13·   ·new hardware devices that, you know, in setting up     13·   · · ·A.· So I describe, I think, several different
14·   ·either specific licenses or in setting up simply the   14·   ·first functions.· Starting at paragraph 31, you
15·   ·device to have it part of the cloud-based system       15·   ·know, the first function can be a request to simply
16·   ·that one would need to download some sort of           16·   ·open a page such as starting with an HTTP prefix.
17·   ·additional software as part of that process.           17·   ·That might be a call which would include a URL or an
18·   · · ·Q.· But that's not something you confirmed one     18·   ·IP address.
19·   ·way or another with respect to SRX and Sky ATP; is     19·   · · · · · · ·The call to a first function can involve
20·   ·that fair?                                             20·   ·some code that was embedded within an HTML or
21·   · · ·A.· Not that I can recall, sitting here.           21·   ·JavaScript script within an HTML, for example, that
22·   · · ·Q.· How about with regard to the ATP appliance?    22·   ·included terminology or commands that were used to
23·   ·Do you know whether a customer -- an SRX customer      23·   ·obfuscate, such as unescape or document.write.
24·   ·needs to download any scripts or other code in order   24·   · · · · · · ·In those case, those would be considered
25·   ·to be able to allow the SRX device to communicate      25·   ·the functions, although you could also consider the

                                                    Page 31                                                       Page 33
·1·   ·with the ATP appliance?                                ·1·   ·corresponding calls to be functions.· There are
·2·   · · ·A.· And I can't recall but it wouldn't             ·2·   ·various other related terms that appear with things
·3·   ·specifically surprise me one way or the other.         ·3·   ·like Web pages such as, you know, iframe calls or
·4·   · · ·Q.· But that's not something that you              ·4·   ·commands.
·5·   ·specifically analyzed here?                            ·5·   · · · · · · ·Those are some examples of the first
·6·   · · ·A.· I would say that's something that I cannot     ·6·   ·functions.· I believe I have sort of others in here
·7·   ·recall.· And I don't believe it is mentioned in my     ·7·   ·as well.
·8·   ·report, although the report will speak for itself.     ·8·   · · ·Q.· What other ones did you identify?
·9·   · · ·Q.· In your SRX infringement theory, what          ·9·   · · ·A.· Give me a sec, make sure I can get through.
10·   ·component of the SRX is the content processor?         10·   · · · · · · ·So I think I discuss any sort of calls
11·   · · ·A.· So my discussion of the specific SRX           11·   ·to access content from a particular URL or
12·   ·infringement theory is that the SRX itself is the      12·   ·destination which can be an IP address, where again
13·   ·content processor.                                     13·   ·that corresponding destination or content -- it
14·   · · ·Q.· The whole SRX?                                 14·   ·could be a direct call or an obfuscated call.
15·   · · ·A.· I would say, you can certainly split up the    15·   · · · · · · ·In the case of an obfuscated call, then
16·   ·SRX in different arbitrary ways depending on how you   16·   ·either the call to the content or the corresponding
17·   ·like, but the SRX device is the content processor,     17·   ·code function, which is performing the obfuscation
18·   ·it includes software, in particular, that processes    18·   ·could be referred to as the first function.
19·   ·content that it receives over the network.             19·   · · ·Q.· Any others?
20·   · · · · · · ·In particular, that's mentioned or         20·   · · ·A.· Not that I can recall at the moment, but I
21·   ·discussed at paragraph 30 where -- yeah -- the SRX     21·   ·think the document speaks for itself.
22·   ·receives network traffic such as Web pages and so on   22·   · · ·Q.· I want to start with the first one that you
23·   ·and does various processing of the traffic it          23·   ·mentioned, which was a request to open a page in
24·   ·receives.                                              24·   ·HTTP?
25·   · · ·Q.· And in your SRX infringement theory, what      25·   · · ·A.· Um-hum.


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 8 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 34..37
                                                    Page 34                                                       Page 36
·1·   · · ·Q.· Now, just to make sure I'm understanding       ·1·   · · ·A.· Yes.· That is the function calling for
·2·   ·what you're saying, are you referring to a situation   ·2·   ·content.
·3·   ·where the end user types into the browser "http        ·3·   · · ·Q.· And is that function that they enter into
·4·   ·www.google.com"?· Or are you referring to a link       ·4·   ·their browser something that's received over the
·5·   ·that's embedded in a sample that's retrieved?          ·5·   ·network?
·6·   · · ·A.· So I think either situations would be those    ·6·   · · ·A.· I think it's received by the SRX over the
·7·   ·cases where there is a call, you know, to obtain.      ·7·   ·network if I'm -- I'm not exactly clear on your
·8·   ·One of the ways that you suggested is that the user    ·8·   ·question.
·9·   ·makes a request, and that is processed through SRX.    ·9·   · · ·Q.· Is it your position that the HTTP part of
10·   · · · · · · ·But my understanding is that SRX, in       10·   ·the URL -- Strike that.
11·   ·doing its analysis, may find other links or so on      11·   · · · · · · ·Is it your position that the HTTP is
12·   ·that it is invoking or deobfuscating, and that may,    12·   ·part of the URL, or is it a function?
13·   ·in turn, trigger the action of the request for the     13·   · · ·A.· Right.· So I understand in that context
14·   ·security computer.                                     14·   ·that the HTTP, right, is sort of the invocation or
15·   · · ·Q.· So let's start in the situation where the      15·   ·the function, I guess we are calling it here.· That
16·   ·user is entering it, where the end user is either      16·   ·it's stating what is to be done, right, that is
17·   ·entering a website or clicking on a link.· Who is      17·   ·providing a command that says, Go and fetch the
18·   ·invoking the function?                                 18·   ·following, where the following is given by, you
19·   · · ·A.· I would say the invocation -- I mean, I        19·   ·know, the URL that -- the rest of the URL that comes
20·   ·think it gets invoked multiple times.· There's an      20·   ·after that part.
21·   ·invocation by the user, but then there's a further     21·   · · ·Q.· Is the HTTP part sent to the SRX with the
22·   ·invocation that we're discussing by the SRX itself.    22·   ·input?
23·   · · · · · · ·So you can view the first function as      23·   · · ·A.· Say some form of it is, yes.· I mean,
24·   ·being the user's call.· You can view the first         24·   ·that's how it's -- yeah, some description or some
25·   ·function as being the SRX call.· I actually think      25·   ·form of it is.· I don't remember the statement or

                                                    Page 35                                                       Page 37
·1·   ·both interpretations of the invocation meet the        ·1·   ·the context.
·2·   ·corresponding claim language.                          ·2·   · · · · · · ·But the request is sent through the SRX,
·3·   · · ·Q.· When the user types an address into their      ·3·   ·which will actually handle or manage the request.
·4·   ·browser, is that content that's received over a        ·4·   ·And as part of that, there's some specification of
·5·   ·network?                                               ·5·   ·what the protocol is that is being asked for the
·6·   · · ·A.· I'm not clear what you mean.                   ·6·   ·download.
·7·   · · ·Q.· When a user sitting at their computer types    ·7·   · · ·Q.· So is HTTP a protocol or a function?
·8·   ·an address into the browser, is it your opinion that   ·8·   · · ·A.· Well, I would say it depends on the context
·9·   ·that's content that's received over a network?         ·9·   ·or how you're using it.· In some sense it's both,
10·   · · ·A.· Yes, that itself would be considered a         10·   ·right?· It's the name of the protocol.· In the
11·   ·content.                                               11·   ·context of the browser, the HTTP represents a
12·   · · ·Q.· Is it received over a network?                 12·   ·function that says use the HTTP protocol to obtain
13·   · · ·A.· When they type it into a browser and then      13·   ·or collect the following item.
14·   ·send it to another device or something, then, yes,     14·   · · ·Q.· Where does the function to get an HTTP
15·   ·it would be -- or, you know, to get -- to do           15·   ·address reside?
16·   ·anything with that, it has to go out over the          16·   · · ·A.· I guess I'm really not clear on what that
17·   ·network.                                               17·   ·means or what the statement the question is.· It
18·   · · ·Q.· Did they receive that over the network: the    18·   ·might help if you maybe tie it back to the claim
19·   ·content that they're typing into the address?          19·   ·language or something.· But I'm just not clear on
20·   ·Or did they create it themselves?                      20·   ·what "reside" means in this context or what in
21·   · · ·A.· I'm really not clear on your question.         21·   ·particular you're asking.
22·   · · ·Q.· So you're saying that in one scenario,         22·   · · ·Q.· So when a user is attempting to get a
23·   ·you're pointing to the address that an end user        23·   ·website, to retrieve a website, is the get function
24·   ·types into their browser as the first function;        24·   ·something that's part of the browser or the content
25·   ·is that fair?                                          25·   ·of the thing that the user is trying to get?


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
          Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 9 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 42..45
                                                    Page 42                                                       Page 44
·1·   · · ·A.· The determination will be made whether to      ·1·   · · ·A.· I mean so syntactically the same would be
·2·   ·allow or block it depending on the outcome of that     ·2·   ·like, Oh, the input is this string so I have to give
·3·   ·safety decision.                                       ·3·   ·like this exact string in the same format, right?
·4·   · · ·Q.· What input is used in the SRX to invoke the    ·4·   ·Whereas I would say if the input is the string and
·5·   ·function of allowing or blocking?                      ·5·   ·then in a future function call what you give is like
·6·   · · ·A.· I guess I'm not clear on your phrasing         ·6·   ·a pointer to that string, that's clearly the same
·7·   ·again with the wording of the question.                ·7·   ·input.· It's just represented differently in a
·8·   · · ·Q.· I'll try a different question.                 ·8·   ·particular function call.
·9·   · · · · · · ·Does the SRX use the URL or IP address     ·9·   · · ·Q.· Other than a pointer to that string, would
10·   ·as an input to the function of allowing or blocking?   10·   ·there be any other situations that would satisfy the
11·   · · ·A.· I would say yes, I believe so.· The URL or     11·   ·claim?
12·   ·IP or the equivalent such as the data or content       12·   · · ·A.· I believe so, yes.
13·   ·that it's actually pointed to or a corresponding       13·   · · ·Q.· Like what?
14·   ·hash of that.                                          14·   · · ·A.· I believe if you presented like a hash of
15·   · · ·Q.· Did you confirm what inputs the SRX uses to    15·   ·the input or the input where the hash is understood
16·   ·invoke the function of allowing or blocking?           16·   ·to -- meant to be an identifier.· In the case where
17·   · · ·A.· I believe I've laid out some situations and    17·   ·we're talking about things like URLs and content,
18·   ·so on in the code.· But generally, yes, I mean         18·   ·the URL is essentially a pointer to the content.
19·   ·that's one of the inputs again.· I think I'd say       19·   · · ·Q.· I thought you said the URL was the content
20·   ·it's clear that in the patent, it discusses that       20·   ·within the scope of the claim.
21·   ·there could be other additional inputs to the sort     21·   · · ·A.· I think in one scenario, at least one
22·   ·of second function as well.                            22·   ·scenario it might be.· But there are other scenarios
23·   · · ·Q.· Would you agree that the claim requires        23·   ·where that would not be the content.· There are
24·   ·that the input for invoking the first function be      24·   ·several scenarios throughout the report.
25·   ·the same as the input that's used to invoke the        25·   · · ·Q.· Yes.· So in the scenario where we're

                                                    Page 43                                                       Page 45
·1·   ·second function?                                       ·1·   ·talking about here where the user types the URL into
·2·   · · ·A.· I'd say yes, with the understanding of what    ·2·   ·a browser, I just want to confirm, it's your
·3·   ·the computer thinks or interprets is the same has a    ·3·   ·position that that URL is part of the content within
·4·   ·wider meaning, right?· It doesn't have to be, I        ·4·   ·the scope of the claim; is that correct?
·5·   ·guess, I'd say syntactically the same.                 ·5·   · · ·A.· If I understand your question, I believe
·6·   · · · · · · ·I mean, I think the patent discusses       ·6·   ·so.· If the one piece that's gotten is the call to
·7·   ·that you can have additional inputs, one that          ·7·   ·the content, then that would be the case I discuss
·8·   ·computers would understand like pointers to an         ·8·   ·where -- where they discuss in paragraph 31.· In
·9·   ·input, for instance, being equivalent to an input.     ·9·   ·that case, it's receiving a -- the SRX is receiving
10·   · · · · · · ·Indeed there are some languages that       10·   ·a network request.
11·   ·sort of treat them as the same or automatically        11·   · · ·Q.· And the URL is part of the content?
12·   ·shift back and forth between pointers to an object     12·   · · ·A.· Yes.
13·   ·and an object depending on the nature of the call.     13·   · · ·Q.· Does the SRX hash the URL?
14·   · · ·Q.· So it was your understanding when you did      14·   · · ·A.· So I'd have to go back through my report.
15·   ·your analysis that the input to invoke the first       15·   ·I recall again that sometimes there are various
16·   ·function didn't need to be exactly the same as the     16·   ·places like on the whitelists or blacklists where it
17·   ·input to invoke the second function?                   17·   ·uses a hash of the URL instead of the URL.· And I
18·   · · · · · · ·Is that fair?                              18·   ·just forget right now if -- I think that's on the
19·   · · ·A.· No, I don't think I'd put it that way.         19·   ·SRX where the SRX keeps the whitelist or the
20·   ·I mean, I think I might use the term "syntactically    20·   ·blacklist and it keeps a hash of the URL.
21·   ·the same."· I mean, they are the same input.· There    21·   · · ·Q.· Does it keep a hash of the URL or a hash of
22·   ·just might be different ways of representing that      22·   ·the content that's obtained from the URL?
23·   ·input depending on how the functions are invoked.      23·   · · ·A.· Again, I would have to quickly go back and
24·   · · ·Q.· Can you give me an example of what you mean    24·   ·check.· I'm just not recalling.· I think it's stated
25·   ·by "syntactically the same."                           25·   ·in the report.· I can take a look if you'd like.


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 10 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 46..49
                                                    Page 46                                                       Page 48
·1·   · · ·Q.· Sure.                                          ·1·   ·address into a browser other than the URL?
·2·   · · ·A.· Sorry.· I think it's the hash of the file      ·2·   · · ·A.· I would have to go back and look at the
·3·   ·associated with the URL or IP address.                 ·3·   ·protocol offhand.· But my recollection is that the
·4·   · · ·Q.· Would you agree that the hash of the file      ·4·   ·network request would contain additional information
·5·   ·obtained from the URL or IP address is different       ·5·   ·such as like what the browser was, what version it
·6·   ·than the hash of the URL or IP address itself?         ·6·   ·was, and so on.
·7·   · · ·A.· And I'd say it's typically those               ·7·   · · · · · · ·It might contain various flags of
·8·   ·corresponding outputs would themselves be different    ·8·   ·various capabilities of the browser.· The network
·9·   ·because the hash is acting on different structures.    ·9·   ·request itself contains additional information that
10·   ·But I would say that again, those are all              10·   ·the SRX would see.
11·   ·representations of the corresponding input.            11·   · · ·Q.· So in the infringement scenario that we've
12·   · · ·Q.· It's your position that the hash of the        12·   ·been discussing, the content would include the URL
13·   ·file that is retrieved from a URL is an equivalent     13·   ·plus the network request information that you just
14·   ·input to the URL itself?                               14·   ·identified.
15·   · · ·A.· Yes.· In many contexts, I mean, since the      15·   · · · · · · ·Would it include anything else?
16·   ·URL gets a pointer or representation of that           16·   · · ·A.· I would have to go back and look and see
17·   ·content, yes.                                          17·   ·what other information might be traded back and
18·   · · ·Q.· When one uses a get command to obtain a        18·   ·forth between the SRX and the computer.· But at the
19·   ·file located at a URL address, what is that output     19·   ·least that was what I was concerned with when
20·   ·of that function in your theory?                       20·   ·looking at my infringement scenario.
21·   · · ·A.· So if I understand your question, I mean,      21·   · · ·Q.· Now, going back to the beginning when you
22·   ·the output could relate to different things from the   22·   ·were sort of identifying the various theories that
23·   ·end user's perspective.· You know, the purpose of      23·   ·you proposed for your SRX infringement with regard
24·   ·calling that function on the URL is to obtain the      24·   ·to the first function, in addition to the situation
25·   ·corresponding pointed-to content.· To have it          25·   ·where a user is requesting to open a page, you also

                                                    Page 47                                                       Page 49
·1·   ·displayed or rendered on a browser, for example,       ·1·   ·identified a couple of different scenarios where
·2·   ·depends on the setting in which it's being used.       ·2·   ·certain code or calls are embedded within a file.
·3·   · · ·Q.· So the file that's retrieved is the output     ·3·   · · · · · · ·Do you recall that?
·4·   ·of what you're calling the HTTP function; is that      ·4·   · · ·A.· Yes.
·5·   ·fair?                                                  ·5·   · · ·Q.· So I think you mentioned code embedded
·6·   · · ·A.· I think I'd say from the perspective of the    ·6·   ·within an HTML file, you mentioned iframe calls, and
·7·   ·end user, the output that they see from typing the     ·7·   ·calls to access content from a particular URL or IP
·8·   ·HTTP is that content.                                  ·8·   ·address that are embedded within the file.
·9·   · · ·Q.· So earlier you testified that it's your        ·9·   · · · · · · ·Do you recall that?
10·   ·position that in the infringement scenario where the   10·   · · ·A.· Yes.
11·   ·user is typing a website into the browser that the     11·   · · ·Q.· Is it your understanding that the SRX has
12·   ·URL is content within the meaning of the claim,        12·   ·the capability to identify code, iframe calls, or
13·   ·correct?                                               13·   ·calls to access content from a particular URL or IP
14·   · · ·A.· That it could be, yes.                         14·   ·address that are embedded within a file that it's
15·   · · ·Q.· In that scenario, is the URL the entire        15·   ·processing?
16·   ·content?                                               16·   · · ·A.· Okay.· Sorry.· Could you go back and repeat
17·   · · ·A.· I don't believe so.· I mean, again, just       17·   ·the question.
18·   ·because -- or just that it's formatted differently     18·   · · ·Q.· Sure.· So the question is, is it your
19·   ·in terms of how the actual network request looks to    19·   ·understanding that the SRX has the capability to
20·   ·the SRX agent.· So, you know, I believe there's        20·   ·identify code, iframe calls, or calls to access
21·   ·various formatting that I recall that goes through     21·   ·content from a particular URL or IP address that are
22·   ·the protocol.· So what the SRX would see as the        22·   ·embedded in a file that it is processing?
23·   ·content is the network request.                        23·   · · ·A.· I don't think I'm specifically saying that.
24·   · · ·Q.· So what else would be part of the content      24·   ·I'm saying it certainly, as a content processor,
25·   ·in a scenario where the user is typing the Web         25·   ·receives such content containing those calls and


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 11 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 50..53
                                                    Page 50                                                       Page 52
·1·   ·itself will act to, for instance, transmit the         ·1·   · · ·Q.· Does the SRX invoke the command or does it
·2·   ·corresponding inputs to the security computer when     ·2·   ·transmit the original request from the end user?
·3·   ·the corresponding functions are invoked.               ·3·   · · ·A.· I guess I'm not clear that I would
·4·   · · ·Q.· Is it your understanding that the SRX          ·4·   ·differentiate the two or I would say that those are
·5·   ·invokes code that's embedded in a file that it's       ·5·   ·necessarily distinct things.
·6·   ·processing?                                            ·6·   · · · · · · ·I mean, it has to invoke its own call or
·7·   · · ·A.· I don't believe so.· But I believe that it     ·7·   ·construct its own or manage its own call to make
·8·   ·will again receive some of that corresponding          ·8·   ·that process happen.· So certainly it's -- in the
·9·   ·content and may transmit the corresponding inputs to   ·9·   ·cases that we're talking about, it's acting on the
10·   ·security computers when the function is invoked.       10·   ·behest or behalf of an end user that's using the
11·   · · ·Q.· Who invokes the function in that scenario?     11·   ·product.· But I would -- you know, I would say
12·   · · ·A.· That could be, for instance, an end user       12·   ·that's also an invocation, that when it calls to get
13·   ·browser.                                               13·   ·the corresponding file.
14·   · · ·Q.· So the SRX itself doesn't invoke functions     14·   · · ·Q.· If the end user does not invoke the command
15·   ·that are embedded within the samples that it           15·   ·for those embedded components, does the SRX invoke
16·   ·receives; is that fair?                                16·   ·it on its own?
17·   · · ·A.· So can you just clarify again what specific    17·   · · ·A.· So I think in the cases that we've been
18·   ·types of functions?· Because I think that would        18·   ·discussing specifically with user-initiated actions,
19·   ·depend on the function that we're talking about.       19·   ·then the SRX does not do anything that's not
20·   ·We've gone from sort of more specific back to more     20·   ·specified by the user-initiated interaction.
21·   ·general.                                               21·   · · · · · · ·And there are other cases involving
22·   · · ·Q.· So just the ones that you identified.· You     22·   ·things like email and so on where it's not clear
23·   ·identified, I think, three examples.· You said where   23·   ·that it -- or, you know, that are different
24·   ·code is embedded in an HTML, the iframe situation,     24·   ·scenarios that the user is not typing in a browser
25·   ·or where there is a request to get a URL or IP         25·   ·or so on that I think work slightly differently.

                                                    Page 51                                                       Page 53
·1·   ·address embedded within a sample.                      ·1·   · · ·Q.· Do any of your infringement scenarios
·2·   · · · · · · ·So my question is whether the SRX          ·2·   ·pertaining to the SRX involve functions that are not
·3·   ·invokes those functions that are embedded within a     ·3·   ·specified by user-initiated interaction?
·4·   ·sample?                                                ·4·   · · ·A.· I would be careful about calling them
·5·   · · ·A.· If I'm recalling correctly -- and, again, I    ·5·   ·things like user-initiated interaction for things
·6·   ·want to narrow it down to those specific things and    ·6·   ·like email and so on that are sort of automatic.
·7·   ·not the first --                                       ·7·   · · ·Q.· I just was using your language.· So I'm
·8·   · · ·Q.· Sure.                                          ·8·   ·trying to assess whether there are any of your SRX
·9·   · · ·A.· Well, again, anytime you have a function       ·9·   ·infringement theories that would apply to situations
10·   ·call, that is invoked both at the client computer,     10·   ·other than when the user initiates the -- the end
11·   ·and similarly, like I said before, when it's invoked   11·   ·user initiates the request?
12·   ·at the client computer, that will cause a further      12·   · · ·A.· Sorry.· I just want to be a bit careful
13·   ·invocation at the SRX itself to obtain that file.      13·   ·about talking about -- you know, since we've been
14·   · · · · · · ·So if we're talking specifically about     14·   ·talking about end users initiating requests in terms
15·   ·things like, you know, iframes, then the SRX is        15·   ·of typing in a browser and so on.· And so there are
16·   ·going to invoke the corresponding command to get       16·   ·certainly other scenarios involving email and email
17·   ·that file.                                             17·   ·attachments and so on that can run through the SRX
18·   · · · · · · ·If we're talking about the de- --          18·   ·that don't fit into that model.
19·   ·specifically like running the deobfuscated -- or       19·   · · ·Q.· Does SRX send email to the security
20·   ·sorry -- running the obfuscated code -- sorry, I       20·   ·computer?
21·   ·said that wrong -- running the obfuscated code, if I   21·   · · ·A.· It may send like attachments and so on.
22·   ·recall correctly, the browser will do that, and        22·   · · ·Q.· Does the SRX actively fetch any content at
23·   ·again, that will create a potential HTTP call, and     23·   ·all during its analysis?
24·   ·then the SRX will invoke that SRX call, again,         24·   · · · · · · ·MR. LEE:· Objection to form.
25·   ·longer or after the user.                              25·   · · · · · · ·THE WITNESS:· I'm not clear on your


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 12 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 62..65
                                                    Page 62                                                       Page 64
·1·   · · · · · · · · · AFTERNOON SESSION                     ·1·   ·identified?
·2·   · · · · · · · · · · · · · · · · · ·(2:06 p.m.)          ·2·   · · ·A.· So I think in the specific context of the
·3·   · · · · · · ·THE VIDEO OPERATOR:· The time is 2:06.     ·3·   ·SRX, those are the two I identify.
·4·   ·We're back on the record.                              ·4·   · · ·Q.· So let's start with the situation where the
·5·   · · · · · · · · · ·(Mitzenmacher Exhibit 2319 was       ·5·   ·second function is allowing the file, okay?
·6·   · · · · · · · · · ·marked for identification.)          ·6·   · · ·A.· Um-hum.
·7·   · · · · · MICHAEL DAVID MITZENMACHER, Ph.D.,            ·7·   · · ·Q.· And I think this is discussed at least in
·8·   · · ·the witness at the time of recess, having          ·8·   ·part in paragraphs 33 to 35; is that correct?
·9·   · · ·been previously duly sworn, was further            ·9·   · · ·A.· Yes.· I think that's at least described
10·   · · ·deposed and testified as follows:                  10·   ·there.
11·   · · · · · · · ·EXAMINATION (continued)                  11·   · · ·Q.· And is it fair to say that in paragraphs 33
12·   ·BY MS. CARSON:                                         12·   ·to 35, you're identifying the source code that's
13·   · · ·Q.· I believe earlier you testified that in        13·   ·associated with the second function when that second
14·   ·your infringement theory for the SRX, the second       14·   ·function is allowing the file?
15·   ·function that you're relying on is the decision to     15·   · · ·A.· At the very least I discuss some of the
16·   ·allow or block the file; is that correct?              16·   ·code, right, in 33 to 35.
17·   · · ·A.· In at least some cases, that would be one      17·   · · ·Q.· So you have Exhibit 2319, which is the
18·   ·of the possible second functions.                      18·   ·source code that was submitted as an exhibit with
19·   · · ·Q.· Is there any other second function that you    19·   ·Finjan's motion.· And I want to start with
20·   ·rely on in your SRX infringement theory?               20·   ·paragraph 33 where you cite page 344.
21·   · · ·A.· Yes.                                           21·   · · · · · · ·Do you see that?
22·   · · ·Q.· What else do you rely on as the second         22·   · · ·A.· Um-hum.
23·   ·function?                                              23·   · · ·Q.· Does page 344 of the source code have any
24·   · · ·A.· So at the very least, I think I discuss        24·   ·functions?
25·   ·around paragraphs 37 or 38 blocking future             25·   · · ·A.· I believe it has the results of various

                                                    Page 63                                                       Page 65
·1·   ·communication to a -- you know, to the location of a   ·1·   ·functions which are kept here in the form of content
·2·   ·URL or IP address.· For instance, based on the         ·2·   ·flags.
·3·   ·threat intelligence feeds.                             ·3·   · · ·Q.· So this is not any actual function; it's
·4·   · · ·Q.· The blocking future communications to a URL    ·4·   ·the results of functions?· That's your testimony?
·5·   ·or IP address would only be done if the system has     ·5·   · · ·A.· Sorry.· I think what I would say is this
·6·   ·determined that that URL or IP address is not safe,    ·6·   ·shows that one of the outputs or connections with
·7·   ·correct?                                               ·7·   ·this module or the connection with the AAMW module
·8·   · · ·A.· Well, it will allow communications if it is    ·8·   ·is that in response to, as I've described, a sort of
·9·   ·safe; it will stop communications if it is not safe.   ·9·   ·check as to whether this content would be permitted,
10·   · · ·Q.· So the two functions you've identified are     10·   ·we can see a                           flag,
11·   ·allowing communications to a URL or IP address if      11·   ·permitted based on a vertex -- permitted, sorry,
12·   ·it's determined to be safe or allowing a file to       12·   ·based on a verdict, and this shows that, to me, that
13·   ·come through the system if it's determined to be       13·   ·the content will be permitted based on the
14·   ·safe; is that fair?                                    14·   ·response -- the verdict response obtained as
15·   · · ·A.· Sorry.· It's long again.· Can you say that     15·   ·described in these paragraphs of the report.
16·   ·again.                                                 16·   · · ·Q.· So just to confirm, does page 344 of the
17·   · · ·Q.· Okay.· So with regard to the second            17·   ·source code printout contain any actual functions?
18·   ·function in your SRX infringement theory, you've now   18·   · · ·A.· I believe specifically 344 contains a list
19·   ·identified two possibilities.· One is allowing the     19·   ·of flags which are -- you know, relate to the
20·   ·file?                                                  20·   ·function that I've described in the text.
21·   · · ·A.· Yes.                                           21·   · · ·Q.· What page of the source code has the
22·   · · ·Q.· And one is allowing communication with a       22·   ·function that you're pointing to?
23·   ·URL or IP address?                                     23·   · · ·A.· So I think what I'd say is if you look at
24·   · · ·A.· Yes.                                           24·   ·both 33 and 34 in conjunction, in particular in
25·   · · ·Q.· Are there any others that you've               25·   ·paragraph 34, I point out this is the code where the


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 13 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 66..69
                                                    Page 66                                                       Page 68
·1                               bit is sent.                 ·1·   ·include the actual function that you're relying on?
·2·   · · · · · · ·This specifically relates to the claim     ·2·   · · ·A.· So, again, there is, as I understand it,
·3·   ·language where we're talking about after you've        ·3·   ·page limits and limited space on what we could
·4·   ·received an indicator from the security computer, it   ·4·   ·provide and show.
·5·   ·shows whether it's safe to invoke the second           ·5·   · · · · · · ·But in particular, since the return
·6·   ·function.                                              ·6·   ·function is simply sending the required content down
·7·   · · · · · · ·So here the second function is the         ·7·   ·to the user, which I don't think is disputed that
·8·   ·permitting the content, that is obviously sending of   ·8·   ·SRX does, I think it's -- you know, I think this
·9·   ·the content.· And this shows that that function can    ·9·   ·shows that that second function exists and what its
10·   ·be invoked.· I don't think this actually shows the     10·   ·purpose is and probably would show it more clearly
11·   ·sending.· What it shows specifically, these cites      11·   ·because it's showing that this is in response to the
12·   ·show, is the manner in which you obtain an indicator   12·   ·score and verdict, is also required by the claim.
13·   ·which shows that the second function will be           13·   · · ·Q.· What are the inputs to the second function
14·   ·invoked.                                               14·   ·that you've identified in paragraphs 33 to 35?
15·   · · ·Q.· Do these cites in paragraph 33 and 34          15·   · · ·A.· So the inputs to the second function would
16·   ·include the function that you're pointing to for the   16·   ·include at least, you know, the corresponding -- I
17·   ·second function?                                       17·   ·mean, if we're talking about, for instance, the URL
18·   · · ·A.· I mean, I think that would be whatever the     18·   ·would be the corresponding content of the URL and
19·   ·sending function which allows the content to go back   19·   ·the URL itself.
20·   ·from the SRX to the main device.· I don't believe      20·   · · ·Q.· Did you confirm that in the source code?
21·   ·this shows -- this code shows that specific            21·   · · ·A.· I don't think I -- like as I recall, yes.
22·   ·function.                                              22·   ·But I don't have the source code here in front of
23·   · · ·Q.· Were you able to locate that code that         23·   ·me.· But I think it's also clear that that actually
24·   ·shows the second function?                             24·   ·is the input.· I mean, that is what gets sent back
25·   · · ·A.· I don't know.· I'd have to go back over the    25·   ·to the user.· So that would necessarily be part of

                                                    Page 67                                                       Page 69
·1·   ·code to recall.· I remember seeing, you know, at       ·1·   ·the response back.
·2·   ·various times that the SRX would send things back to   ·2·   · · ·Q.· Does the code that you've cited here show a
·3·   ·the main client.· But I can't remember, you know,      ·3·   ·call to the second function?
·4·   ·what file that function was in specifically.           ·4·   · · ·A.· So I think I may need to see some of the
·5·   · · ·Q.· But that function that you're pointing to      ·5·   ·other code that is called by this to make a firm
·6·   ·for the second function is not included in the         ·6·   ·determination on that as this code calls some other
·7·   ·source code that you've cited in your report?          ·7·   ·functions, and I would need to look specifically at
·8·   · · ·A.· What I'd say is that -- like I didn't put      ·8·   ·those things to see if those, in turn, make the
·9·   ·in the sending function itself.· I think it's clear    ·9·   ·actual call.
10·   ·that, you know, because you have the flag, that the    10·   · · · · · · ·I certainly note there are various
11·   ·content verdict is permitted, and it's described       11·   ·logging functions which show that -- you know, that
12·   ·"Permitted based on a verdict" in the notes.           12·   ·the score is bigger than the verdict threshold and
13·   · · · · · · ·And again, if you look at the code in      13·   ·that it is set to be permitted is logged.
14·   ·379-380, you can see the flow of the code, that it's   14·   · · · · · · ·Whether during those log calls, for
15·   ·clear that this is showing that the second function    15·   ·instance, the actual further call takes place, I'm
16·   ·that I've described and that is also described         16·   ·not clear.· I do notice the log itself, for
17·   ·throughout the report with regard to various other     17·   ·instance, seems to contain both the URL, as well as
18·   ·exhibits is that, you know, that the content is        18·   ·information about the content.
19·   ·allowed to return to the user.· And that's made        19·   · · ·Q.· Can you point out what line number you're
20·   ·clear by these flags.                                  20·   ·looking at.
21·   · · · · · · ·I think this is actually, you know --      21·   · · ·A.· I was looking at page 380 of the code.
22·   ·again, limited space -- you're trying to pick out      22·   ·So I notice that there's a function called
23·   ·the best evidence to show.· I think this is what       23
24·   ·clearly shows the second function as I've described.   24·   · · · · · · ·I would need to see, like this is
25·   · · ·Q.· You didn't think it was important to           25·   ·showing the action, this function code that we're


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 14 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 78..81
                                                    Page 78                                                       Page 80
·1·   · · ·A.· Sure.                                          ·1·   · · · · · · ·And also in the HTTP response, there may
·2·   · · ·Q.· Do those lines show that this function is      ·2·   ·be other information included in the output that
·3·   ·called for both whitelisted and blacklisted items?     ·3·   ·obviously decides the content itself, which would be
·4·   · · ·A.· This function being the                        ·4·   ·the HTTP protocol.
·5·                                                           ·5·   · · ·Q.· So you've also -- or Finjan has also
·6·   · · ·Q.· Yes.                                           ·6·   ·submitted pages 342 to 343.· I don't think we've
·7·   · · ·A.· It appears to me that the function would       ·7·   ·talked about those yet.· I just want to confirm, the
·8·   ·handle potentially both of those cases.                ·8·   ·second function that you're relying on -- Actually,
·9·   · · ·Q.· So it would be called both in situations       ·9·   ·strike that.
10·   ·where the file was to be put on the whitelist as       10·   · · · · · · ·So you talk about these pages in
11·   ·well as the blacklist; is that fair?                   11·   ·paragraph 26.· And in particular, you use it as a
12·   · · · · · · ·MR. LEE:· Objection, form.                 12·   ·citation for the statement, "SRX also receives the
13·   · · · · · · ·THE WITNESS:· The logging function would   13·   ·threat intelligence data feeds (which include C&C
14·   ·record those situations where it was put on the        14·   ·feeds and infected host feeds) from Sky ATP or ATP
15·   ·whitelist or put on the blacklist.                     15·   ·appliance, which SRX uses to allow or block a
16·   ·BY MS. CARSON:                                         16·   ·communication with an infected internal computer or
17·   · · ·Q.· Now, I think a few questions ago you were      17·   ·with an external computer that serves as a command
18·   ·saying that the URL and the content obtained from      18·   ·and control server."
19·   ·the URL can both be the input; is that fair?           19·   · · · · · · ·Do you see that?
20·   · · ·A.· Yes.· In particular, there's -- yeah, in       20·   · · ·A.· Yes.
21·   ·general, yes.· I think in the specific scenario        21·   · · ·Q.· So this is the second option of the second
22·   ·we're talking about, yes.· But also in several of      22·   ·function that you mentioned earlier, correct?
23·   ·the other scenarios we're talking about, there are     23·   · · ·A.· If I understood your question, I believe so.
24·   ·cases where you send the URL or cases where you send   24·   · · ·Q.· It was kind of a bad question.· So earlier
25·   ·the content.                                           25·   ·we talked about how you had identified two

                                                    Page 79                                                       Page 81
·1·   · · ·Q.· So in the function that you're relying on      ·1·   ·possibilities for the second function.· One was
·2·   ·in your SRX infringement theory, are the input and     ·2·   ·allowing the file and one was allowing a client to
·3·   ·the output the same?                                   ·3·   ·communicate with a particular URL or IP address.
·4·   · · ·A.· Yes.· Or sorry.· I think I misheard the        ·4·   · · · · · · ·Do you recall that?
·5·   ·question.· I thought you meant input to the first      ·5·   · · ·A.· Yes.
·6·   ·and input to the second.· The input to the first and   ·6·   · · ·Q.· And we've been talking about the first of
·7·   ·input to the second are the same.· Now you're          ·7·   ·that: allowing the file, correct?
·8·   ·asking -- sorry -- the input and the output?           ·8·   · · ·A.· Yes.
·9·   · · · · · · ·Let me hear that question again. I         ·9·   · · ·Q.· This is referring to the second of that:
10·   ·think I heard a different question than what you       10·   ·allowing the computer to communicate with a
11·   ·asked so I may need to think about it.                 11·   ·particular URL or IP address, correct?
12·   · · ·Q.· So you've testified now that the URL and       12·   · · ·A.· Yes.· Or that's what that paragraph, I
13·   ·the content obtained from the URL are the same         13·   ·think, is discussing.
14·   ·input?                                                 14·   · · ·Q.· And you cite there to paragraphs 342 to
15·   · · ·A.· Yes.· Or they're different forms of what       15·   ·344 -- or, sorry.· You cite source code pages 342 to
16·   ·could be the same input.                               16·   ·344 in support of that argument, correct?
17·   · · ·Q.· So my question then is, since the content      17·   · · ·A.· Yes.
18·   ·obtained from the URL is the output of the HTTP        18·   · · ·Q.· Now, does pages 342 or 344 contain the
19·   ·function that you've identified to get that content,   19·   ·second function to allow a client to communicate
20·   ·are the input and the output the same?                 20·   ·with a particular IP or URL address?
21·   · · ·A.· I'd say they represent the same.· One's a      21·   · · ·A.· Again, I don't think it contains those
22·   ·pointer to the other.· In particular, they're          22·   ·specific functions.· It contains the information
23·   ·clearly syntactically different in that one's a URL    23·   ·relevant to those functions.
24·   ·pointer to the object.· The other is the object        24·   · · ·Q.· Did you identify in the Junos code the
25·   ·itself.                                                25·   ·second function that you are relying upon for the


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 15 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 82..85
                                                    Page 82                                                       Page 84
·1·   ·scenario where the second function is allowing a       ·1·   · · ·Q.· Did you identify any Junos code that
·2·   ·client to communicate with a particular URL or IP      ·2·   ·reflected the SRX's communications with ATP
·3·   ·address?                                               ·3·   ·appliance?
·4·   · · ·A.· I would have to check through the              ·4·   · · ·A.· So I'm just looking at this paragraph. I
·5·   ·declaration, but I didn't see any other code cite      ·5·   ·don't see any in this paragraph.· I'd have to look
·6·   ·references within the declaration itself.              ·6·   ·through the remainder of the report.
·7·   · · ·Q.· So just based on the code that we've           ·7·   · · ·Q.· Were you able to identify any Junos source
·8·   ·reviewed so far that you've cited for the SRX, none    ·8·   ·code showing that the SRX can actively submit a URL
·9·   ·of that code contains the second function as you've    ·9·   ·or IP address to the ATP appliance?
10·   ·identified it in your infringement theory, correct?    10·   · · ·A.· So it may help me recall one way or another
11·   · · · · · · ·MR. LEE:· Objection, form.                 11·   ·if I could see like some of the exhibits cited to in
12·   · · · · · · ·THE WITNESS:· With the caveats that I've   12·   ·this paragraph.· It may be that they have references
13·   ·said before, that some of the code is calling other    13·   ·to code or discussions of code.· Again, I don't see
14·   ·functions that I would have to examine to determine    14·   ·any code line numbers in this paragraph, but I also
15·   ·if those were the corresponding calls in question      15·   ·don't recall what's in these various exhibits that
16·   ·and say they don't, like, contain the entirety of      16·   ·I've cited to.
17·   ·the code related to the allowing of the content as     17·   · · ·Q.· Do you recall whether you saw any Junos
18·   ·we've described.· Again, what I'd say is that these    18·   ·code showing that SRX receives verdicts back from
19·   ·show evidence of the process by which that allowing    19·   ·the ATP appliance?
20·   ·occurs and is determined.                              20·   · · ·A.· Again, I would have to go back and look,
21·   ·BY MS. CARSON:                                         21·   ·but I recall seeing various code for the ATP
22·   · · ·Q.· But they don't show the actual functions of    22·   ·appliance that, as I recall, was returning verdicts.
23·   ·either allowing a file to go through or allowing a     23·   ·And I believe those verdicts were to go back to --
24·   ·client to communicate with a particular IP or URL      24·   ·well, I think the code may have been written more
25·   ·address; is that fair?                                 25·   ·generally.· I forget what the terminology is; it's

                                                    Page 83                                                       Page 85
·1·   · · ·A.· I would say that it is not showing the code    ·1·   ·in the report here somewhere for the ATP appliance
·2·   ·that performs those network level operations.· It is   ·2·   ·somehow remembering its collectors and the SRX as
·3·   ·showing at a higher level the structures that allow    ·3·   ·being one of the collectors that can send
·4·   ·or enforce those decisions or record those decisions   ·4·   ·information back to.
·5·   ·as I think we've described.                            ·5·   · · ·Q.· Let's go about it this way.· So you have
·6·   · · ·Q.· I'd like to turn just for a moment to the      ·6·   ·not reviewed the source code on the computer since
·7·   ·SRX's interaction with the ATP appliance, which you    ·7·   ·June of last year, correct?
·8·   ·discuss in paragraphs 36 to 38 of your report.         ·8·   · · ·A.· I would have to check the dates, but that
·9·   · · · · · · ·And in particular, if you could turn to    ·9·   ·sounds possibly correct.
10·   ·page 36 -- or paragraph 36, sort of midway through     10·   · · ·Q.· And the version of the Junos code that you
11·   ·that, you state, "The ATP appliance provides a         11·   ·reviewed was 17.4, correct?
12·   ·verdict to the SRX appliance which is able to          12·   · · · · · · ·MR. LEE:· Objection, form.
13·   ·determine whether to invoke a second function such     13·   · · · · · · ·THE WITNESS:· I would say that is at
14·   ·as allowing a client system to complete the download   14·   ·least one of the versions that I reviewed. I
15·   ·or otherwise communicate with the URL, based on the    15·   ·certainly don't remember the version numbers.
16·   ·verdict."                                              16·   ·BY MS. CARSON:
17·   · · · · · · ·Do you see that?                           17·   · · ·Q.· Do you know when Junos added -- which
18·   · · ·A.· Yes.                                           18·   ·version of Junos added support for interfacing with
19·   · · ·Q.· Did you see any source code that               19·   ·the ATP appliance?
20·   ·specifically related to the SRX's ability to           20·   · · ·A.· I can't recall specifically.
21·   ·interface with ATP appliance?                          21·   · · ·Q.· You have not reviewed any source code for
22·   · · ·A.· I have seen various code for the ATP           22·   ·Version 18 of Junos, correct?
23·   ·appliance.· I would have to refresh myself on that     23·   · · ·A.· I would say I don't know.· I can't recall.
24·   ·specific code to see how it related to the             24·   ·I received various printouts after the original
25·   ·interactions with SRX.                                 25·   ·ones.· So I'd have to go back and look at those


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 16 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                 Pages 90..93
                                                    Page 90                                                       Page 92
·1·   · · ·A.· Um-hum.                                        ·1·   ·for the score, that that's the same thing as it
·2·   · · ·Q.· Now, the SRX would not block a file or a       ·2·   ·being safe?
·3·   ·communication if the security computer had provided    ·3·   · · ·A.· Yes, according to the policy.· So, again, I
·4·   ·an indication that it was safe; is that correct?       ·4·   ·cannot recall the specifics, so let me talk at the
·5·   · · ·A.· Right.· Generally speaking, I use this         ·5·   ·level of a general system.
·6·   ·phrasing just because I think it's clear that          ·6·   · · ·Q.· Sure.
·7·   ·there's sort of a decision, a functional decision as   ·7·   · · ·A.· For a general system, if there is a return
·8·   ·to whether the file is to be allowed or blocked        ·8·   ·that says that based on the information I have, I am
·9·   ·depending on the outcome of the security computer      ·9·   ·not stopping this file, right, or I'm not suggesting
10·   ·indication.                                            10·   ·that this file be stopped, but I cannot return, you
11·   · · · · · · ·But I would agree with you that, yeah,     11·   ·know, a numerical score or other information.
12·   ·the interpretation would be that, yeah, when a file    12·   · · · · · · ·And then the system policy decision is
13·   ·is deemed to be safe, then it is, yeah, allowed.       13·   ·to return that file to the user, that that is, you
14·   · · ·Q.· So can we agree that in situations where a     14·   ·know, a policy level decision that the item being
15·   ·function is called to block a file, that would not     15·   ·returned is sufficiently safe that it can be allowed.
16·   ·satisfy claim 1 of the '154 patent?                    16·   · · ·Q.· So just so that I'm sure I understand your
17·   · · · · · · ·MR. LEE:· Objection, form.                 17·   ·opinion, it's your opinion that when Sky ATP returns
18·   · · · · · · ·THE WITNESS:· I mean, I don't think it     18·   ·a message saying that it does not have a verdict for
19·   ·was my intention here to try and make that case that   19·   ·a particular file, that comprises an indication that
20·   ·the blocking action itself -- it's more the decision   20·   ·invocation of the file is safe within claim 1?
21·   ·of whether to block or allow.                          21·   · · ·A.· So, again, it may help if you could show me
22·   · · · · · · ·So I think I agree with that, at least     22·   ·the documentation -- again, I don't have all the
23·   ·in the context of my declaration.· But, you know,      23·   ·documents with me -- about the various returns from
24·   ·what else the SRX does outside the context of my       24·   ·the SRX with regard to those verdicts or in
25·   ·declaration, I wouldn't want to say.                   25·   ·particular the lack of verdict.· So if you could

                                                    Page 91                                                       Page 93
·1·   ·BY MS. CARSON:                                         ·1·   ·give me a document, that might help.
·2·   · · ·Q.· Do you know if the SRX only allows a file      ·2·   · · · · · · ·But I would say certainly at a general
·3·   ·if Sky ATP returns a verdict showing that the file     ·3·   ·level that, yes, if they -- the policy level
·4·   ·is safe?                                               ·4·   ·decision is that, you know, if there's not enough
·5·   · · ·A.· I think that is one of the inputs it uses      ·5·   ·sufficient information to merit blocking a file, to
·6·   ·to determine whether to return a file.                 ·6·   ·allow the file.· Then that is a policy level
·7·   · · ·Q.· Does the SRX return a file if Sky ATP          ·7·   ·decision that that is safe with regard to the
·8·   ·returns a message that says there isn't a verdict      ·8·   ·security policy of the system to allow that file to
·9·   ·available for the file?                                ·9·   ·be returned to the user.
10·   · · ·A.· I can't recall.· I mean, I could look at a     10·   · · ·Q.· And that would satisfy claim 1's
11·   ·document one way or another.                           11·   ·requirement that one invokes a second function with
12·   · · ·Q.· So sitting here right now, you're not sure     12·   ·the input only if a security computer indicates that
13·   ·what the SRX does if Sky ATP returns a message         13·   ·such invocation is safe?
14·   ·saying that there's no verdict available for the       14·   · · ·A.· Yeah.
15·   ·file?                                                  15·   · · · · · · ·MS. CARSON:· Now would be a good time
16·   · · ·A.· So I would have to look at the                 16·   ·for a break.· We've been going for about an hour,
17·   ·documentation again to remember the outputs of the     17·   ·and I'm about to switch topics.
18·   ·Sky ATP, the various verdict scores, and if it can     18·   · · · · · · ·THE VIDEO OPERATOR:· The time is 3:15.
19·   ·return a no verdict score.                             19·   ·We're off the record.
20·   · · · · · · ·However, if it returns a no verdict        20·   · · · · · · · · · ·(Recess at 3:14 p.m.,
21·   ·score and allows the file through, that is a policy    21·   · · · · · · · · · ·resumed at 3:23 p.m.)
22·   ·decision that the file is deemed sufficiently safe     22·   · · · · · · ·THE VIDEO OPERATOR:· The time is 3:24.
23·   ·that it can be returned to the user.                   23·   ·We're back on the record.
24·   · · ·Q.· So it's your opinion that if Sky ATP           24·   ·BY MS. CARSON:
25·   ·returns a message saying that there is no verdict      25·   · · ·Q.· I want to turn now to your infringement


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                          YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 17 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                               Pages 110..113
                                                  Page 110                                                      Page 112
·1·   · · · · · · ·To the extent that you're saying like      ·1·   ·recall.· I don't think it matters for my theories.
·2·   ·syntactically are the contents of the file input       ·2·   · · ·Q.· If you could take a look at the source code
·3·   ·when you're calling to open a link, I would say        ·3·   ·that we were looking at earlier, you'll see in the
·4·   ·that's not the expectation of the first function,      ·4·   ·end of paragraph 41, you cite to page 683 of the
·5·   ·at least in paragraph 40.                              ·5·   ·first source code printout.
·6·   · · ·Q.· Have you identified any other first            ·6·   · · · · · · ·Which function on this page are you
·7·   ·functions besides the one identified in paragraph 40   ·7·   ·relying upon for the second function with regard to
·8·   ·that use the file as opposed to the URL or IP          ·8·   ·your reputation adapter theory for Sky ATP?
·9·   ·address as an input for the reputation adapter         ·9·   · · ·A.· I believe it's this function
10·   ·theory?                                                10·
11·   · · ·A.· If I'm understanding your question, I don't    11·   · · ·Q.· It's the one that starts on line 22?
12·   ·think so.                                              12·   · · ·A.· Yes.
13·   · · ·Q.· Is it your understanding that the deception    13·   · · ·Q.· Does this function use the URL as an input?
14·   ·adapter submits the file downloaded from a URL to      14·   · · ·A.· I believe if I'm looking at it right, this
15·   ·the reputation adapter?                                15·   ·one uses the IP address associated with the URL.
16·   · · ·A.· So I believe it can do different things in     16·   · · ·Q.· So it does not include the URL as an input,
17·   ·different settings.· It can submit a URL or an IP      17·   ·correct?
18·   ·address or a hash representing the file contents.      18·   · · ·A.· Again, it includes the IP address from
19·   · · ·Q.· The hash is calculated by Sky ATP when Sky     19·   ·which that's the -- I guess the appropriate level
20·   ·ATP receives the file, correct?                        20·   ·for doing a whitelist.· It's the IP address
21·   · · ·A.· That would be my understanding.                21·   ·associated with the URL.· It's the host associated
22·   · · ·Q.· The hash of the file isn't part of the         22·   ·with the URL.
23·   ·content that's received over the network, correct?     23·   · · ·Q.· Do you see on line 27 where it defines the
24·   · · ·A.· So I would say I have trouble agreeing or      24·   ·parameter for
25·   ·disagreeing with that statement because the hash is    25·   · · ·A.· Yes.

                                                  Page 111                                                      Page 113
·1·   ·really just a different representation of that         ·1·   · · ·Q.· And it says
·2·   ·content.· So I think we're getting into again that     ·2·   · · ·A.· Yes.
·3·   ·I'd agree it's syntactically different, but it         ·3·   · · ·Q.· Is this function called whether a URL gets
·4·   ·represents the same thing.                             ·4·   ·whitelisted or blacklisted?
·5·   · · · · · · ·Again, if you took data and compressed     ·5·   · · ·A.· I mean, I guess I'm not clear on your
·6·   ·it, it would be in a different format, but it would    ·6·   ·question, like I believe you can use this function
·7·   ·still correspond to the same data.· Or if you          ·7·   ·to update either the whitelist or the blacklist,
·8·   ·reversed it, it would look different, but it's still   ·8·   ·which one you need to be updating as a parameter
·9·   ·the same data.· The hash here has the same             ·9·   ·that you send in.
10·   ·function --                                            10·   · · ·Q.· So the same function,
11·   · · ·Q.· Now, in --                                     11·                                is used to add URLs to
12·   · · ·A.· -- or same meaning.                            12·   ·the whitelist as well as the blacklist; is that
13·   · · ·Q.· -- your reputation adapter theory, the         13·   ·fair?
14·   ·second function that you identify is the addition of   14·   · · · · · · ·MR. LEE:· Objection, form.
15·   ·the IP or URL to a whitelist; is that correct?         15·   · · · · · · ·THE WITNESS:· I definitely wouldn't put
16·   · · ·A.· Yes.                                           16·   ·it that way because it would lead to confusion.· It
17·   · · ·Q.· And in paragraph 41 you state, "Adding the     17·   ·makes it sound like you're sort of adding to both
18·   ·URL/IP address to a whitelist occurs only if the       18·   ·the whitelist and the blacklist at the same time.
19·   ·lookup finds that the URL/IP address (or the file      19·   · · · · · · ·I'd say that this is a function with a
20·   ·hash) is not malicious"; is that right?                20·   ·parameter.· The parameter tells you whether you're
21·   · · ·A.· Yes.                                           21·   ·supposed to be adding to the whitelist or the
22·   · · ·Q.· When a URL gets added to the whitelist,        22·   ·blacklist.· That's not an unusual way for functions
23·   ·does it include the HTTP portion of the address, or    23·   ·to be described or for functions to have parameters.
24·   ·is it just the URL?                                    24·   ·BY MS. CARSON:
25·   · · ·A.· I would have to go back and look.· I don't     25·   · · ·Q.· So even though a URL would get added only


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 18 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                               Pages 114..117
                                                  Page 114                                                      Page 116
·1·   ·to the whitelist or the blacklist, the same function   ·1·   ·would be different instructions and, hence,
·2·   ·is used to perform that action; is that fair?          ·2·   ·different functions in terms of the execution
·3·   · · · · · · ·MR. LEE:· Objection, form.                 ·3·   ·depending on that parameter.
·4·   · · · · · · ·THE WITNESS:· So the same, you know,       ·4·   ·BY MS. CARSON:
·5·   ·type of code is used.· But it's with the different     ·5·   · · ·Q.· So it's your opinion that using a different
·6·   ·parameters, right?· I think you'd have to get in an    ·6·   ·input or parameter for a function causes it to be a
·7·   ·argument with one of the programming language          ·7·   ·different function?
·8·   ·logicians as to, you know, whether you would -- how    ·8·   · · ·A.· Causes it to perform differently or perform
·9·   ·you would differentiate these in terms of functions    ·9·   ·different actions.· So if we're saying that the
10·   ·with the parameters.                                   10·   ·underlying function here is to add to a whitelist or
11·   · · · · · · ·I'd say it's the same code.· You're        11·   ·the underlying function is to add to a blacklist,
12·   ·sending in a parameter.· The parameter tells you       12·   ·then, yes, the parameter changes the function, it
13·   ·whether you're adding to the whitelist or the          13·   ·changes the functionality depending on that
14·   ·blacklist.· That's not unusual at all for how          14·   ·parameter.
15·   ·functions work, but you have parameters that would     15·   · · ·Q.· Isn't the underlying function here to
16·   ·determine, you know, which branch or something you     16·   ·update the infected host list?
17·   ·were -- which possibility of multiple possibilities    17·   · · ·A.· I think the point is there are different,
18·   ·the code would do.                                     18·   ·like, lists, right?· There's -- there's the update
19·   ·BY MS. CARSON:                                         19·   ·infected host list and there are two sub lists.
20·   · · ·Q.· A parameter is the same thing as an input,     20·   ·One is a whitelist and one is a blacklist.
21·   ·correct?                                               21·   · · ·Q.· So the output is different depending on
22·   · · ·A.· I would have to go back and look up the        22·   ·what input you put into the update infected host
23·   ·definitions, but that's often how I use the term in    23·   ·list function?
24·   ·this context.                                          24·   · · ·A.· Well, I haven't even checked to see what,
25·   · · ·Q.· So when you add something to either the        25·   ·if anything, that output.· I would say that the

                                                  Page 115                                                      Page 117
·1·   ·whitelist or blacklist, you use the same function,     ·1·   ·actions that are being taken by the function change
·2·   ·but it has different parameters, correct?              ·2·   ·depending on the parameter.
·3·   · · · · · · ·MR. LEE:· Objection, form.                 ·3·   · · ·Q.· What is your understanding of what gets
·4·   · · · · · · ·THE WITNESS:· I would say that you're      ·4·   ·added to the whitelist or blacklist?· Is it the URL
·5·   ·using the same function call, right, the same          ·5·   ·that was identified during the deception adapter
·6·   ·function name.· But obviously what the function does   ·6·   ·analysis?
·7·   ·or how it performs will depend on the inputs or        ·7·   · · ·A.· Sorry.· Can you repeat that.
·8·   ·parameters.· And a typical way of structuring code     ·8·   · · ·Q.· What is your understanding of what URL gets
·9·   ·when you have similar types of structures such as      ·9·   ·added to the whitelist or blacklist using this
10·   ·lists is to make it general and then instantiate       10·   ·function?
11·   ·which list, for instance, you're going to update       11·   · · · · · · ·MR. LEE:· Objection, form.
12·   ·through the use of a parameter.                        12·   · · · · · · ·THE WITNESS:· Again, I think I'm not
13·   · · · · · · ·Maybe to make it clear, because we         13·   ·clear on the question.· It's, you know, whatever --
14·   ·haven't been referring to claim language, and          14·   ·I believe it's whatever the input is.
15·   ·function is a general term, I would say using this     15·   ·BY MS. CARSON:
16·   ·code function with the parameter of adding to the      16·   · · ·Q.· So is it your understanding that when a URL
17·   ·blacklist is clearly a different function than         17·   ·gets detected during dynamic analysis and then is
18·   ·adding -- using this function code with the            18·   ·sent to the reputation adapter, that the URL that
19·   ·parameter of whatever the other one was.· If I said    19·   ·gets added to the whitelist or blacklist is the URL
20·   ·whitelist, then blacklist; blacklist, then             20·   ·that was detected during dynamic analysis?
21·   ·whitelist.· Those perform two different functions.     21·   · · ·A.· If I understood your question, I mean, I
22·   ·One adds to a blacklist, one adds to a whitelist.      22·   ·believe it's the same input or same file that is
23·   · · · · · · ·Even though it would use -- or it would    23·   ·discussed in paragraph 40, that when it opens the
24·   ·depend on the same code, that code would take          24·   ·call to a link, that later a link will be determined
25·   ·different paths depending on the parameter.· There     25·   ·as to whether it can be added to the whitelist or


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
         Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 19 of 20

       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                          HIGHLY CONFIDENTIAL - SOURCE CODE
                    MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                               Pages 154..157
                                                  Page 154                                                      Page 156
·1·   · · ·A.· Again, I think you may be using the            ·1·   ·on an early exit function as you've identified it in
·2·   ·"function" term in a way that's maybe not really in    ·2·   ·paragraph 45?
·3·   ·line with the patent, right?· So, you know, they're    ·3·   · · ·A.· I don't recall.
·4·   ·really sort of two different states here clearly.      ·4·   · · · · · · ·MS. CARSON:· I'm going to switch topics,
·5·   · · · · · · ·Depending on whether it's malicious or     ·5·   ·so we can take a break, please.
·6·   ·benign, there's an early exit with success or with     ·6·   · · · · · · ·THE VIDEO OPERATOR:· The time is 6:03
·7·   ·safety that says we can end when this file is safe     ·7·   ·and we're off the record.
·8·   ·or we can say early exit and, you know, bad, right,    ·8·   · · · · · · · · · ·(Recess at 6:03 p.m.,
·9·   ·and those would correspond clearly to two different    ·9·   · · · · · · · · · ·resumed at 6:10 p.m.)
10·   ·functions or functionalities.                          10·   · · · · · · ·THE VIDEO OPERATOR:· The time is 6:10.
11·   · · · · · · ·But I would agree that this suggests       11·   ·We're back on the record.
12·   ·that it has both those functionalities available to    12·   ·BY MS. CARSON:
13·   ·it.· It can stop the process early in either case.     13·   · · ·Q.· So I want to turn our attention to the ATP
14·   · · ·Q.· Do you know which adapter is the last one      14·   ·appliance.· The code for the ATP appliance was
15·   ·in the pipeline?                                       15·   ·produced by Juniper in git, correct?
16·   · · ·A.· Well, I would say it looks, from this          16·   · · ·A.· In what?
17·   ·figure, like the sandbox deception one is the last.    17·   · · ·Q.· In git, g-i-t.
18·   ·Again, that's my recollection that it goes through     18·   · · ·A.· I don't recall.
19·   ·the simpler antivirus checks and static analysis       19·   · · ·Q.· There were multiple repositories for the
20·   ·checks before doing the more complex sandbox           20·   ·ATP appliance code that were produced, correct?
21·   ·analysis.                                              21·   · · ·A.· I'm not sure.· I don't recall.
22·   · · ·Q.· So if the analysis ended after the             22·   · · ·Q.· How did you select what repositories to
23·   ·deception adapter completed its analysis, it           23·   ·cite in your report for the ATP appliance code?
24·   ·wouldn't be an early exit, right?                      24·   · · ·A.· Again, given the limits in space, I just
25·   · · ·A.· I'm not sure.· I don't believe so because I    25·   ·tried to pick the ones that seemed to most clearly

                                                  Page 155                                                      Page 157
·1·   ·believe even after the sandbox deception, there may    ·1·   ·make the points I needed to make.
·2·   ·be other processing.· For instance, it may have to     ·2·   · · ·Q.· So how did you pick them since you didn't
·3·   ·go back and combine the scores or do other             ·3·   ·go look at the code?
·4·   ·processing before it can determine exactly whether     ·4·   · · ·A.· Again, I picked the cites or the citations
·5·   ·it would be -- to be considered safe or not safe, or   ·5·   ·based on the code that was produced to me by
·6·   ·it may have to do some additional processing after     ·6·   ·counsel.
·7·   ·the fact.                                              ·7·   · · ·Q.· Do you know if the code that you cited was
·8·   · · · · · · ·So I think this is a simplistic picture    ·8·   ·actually included in products that were released?
·9·   ·of the pipeline.· My recollection is there can be      ·9·   · · ·A.· My understanding is that when we asked for
10·   ·more work.· And that would still be considered like    10·   ·the code, we asked for code that was for products
11·   ·an early verdict.                                      11·   ·that had been put out and released that we knew you
12·   · · ·Q.· So it's your understanding that there can      12·   ·were providing code that wasn't for released
13·   ·still be an early exit from the pipeline even after    13·   ·products and I'm not clear on why that would be the
14·   ·the deception adapter is completed?                    14·   ·case.
15·   · · ·A.· That there may be other bypassing of           15·   · · ·Q.· Do you understand that sometimes companies
16·   ·processing that can done -- can be done after that     16·   ·keep their source code in a git repository that has
17·   ·point.                                                 17·   ·research code along with the deployed code?
18·   · · ·Q.· What's the processing that's bypassed after    18·   · · ·A.· I can imagine that happens in some
19·   ·the deception adapter?                                 19·   ·situations.
20·   · · ·A.· I would have to go back and check to see       20·   · · ·Q.· Do you know whether the ATP appliance code
21·   ·what other additional processing it does after that    21·   ·was like that?
22·   ·point.                                                 22·   · · ·A.· Given my understanding that what we had
23·   · · ·Q.· Did you do any analysis to confirm that        23·   ·asked for was the code that had been placed into
24·   ·there actually is any additional processing after      24·   ·products, it would be an odd case or it would seem
25·   ·the deception adapter that would get bypassed based    25·   ·unusual to me in terms of legal production if that's


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                         YVer1f
              Case 3:17-cv-05659-WHA Document 389-9 Filed 03/14/19 Page 20 of 20

          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                              HIGHLY CONFIDENTIAL - SOURCE CODE
                        MICHAEL DAVID MITZENMACHER, PH.D. - 03/04/2019
                                                                   Pages 158..161
                                                      Page 158                                                     Page 160
·1·   ·how it was produced.                                      ·1·   ·information was provided with the ATP appliance code
·2·   · · ·Q.· But you didn't actually review the source         ·2·   ·that was produced by Juniper?
·3·   ·code on the computer, so that wasn't something that       ·3·   · · ·A.· That I would have to go back and look.
·4·   ·you confirmed personally, correct?                        ·4·   ·Don't know offhand.
·5·   · · ·A.· So I did not review the source code on the        ·5·   · · ·Q.· When you say "go back and look," you would
·6·   ·computer, so, yes, I don't believe that I checked         ·6·   ·have to go look for the first time, right?
·7·   ·for the different -- which version would have been        ·7·   · · ·A.· If it wasn't included in the printouts.
·8·   ·in the code.· Indeed, I might even -- or I would          ·8·   ·I haven't gone to see this code in person.
·9·   ·have to check if that information was contained           ·9·   · · ·Q.· So just to confirm, did you do anything at
10·   ·within the git repository itself.                         10·   ·all to confirm that the source code citations for
11·   · · ·Q.· Did you ask counsel to provide you code           11·   ·the ATP appliance product that you relied on in your
12·   ·from a particular release of the ATP appliance            12·   ·infringement analysis were actually included in a
13·   ·product?                                                  13·   ·product that was shipped?
14·   · · ·A.· I don't believe so.· Certainly not by like        14·   · · ·A.· Actually, may I first ask, may I actually
15·   ·a version number and so on.                               15·   ·see these two code files.
16·   · · ·Q.· Did you ask counsel to provide you --             16·   · · ·Q.· They should be included in Exhibit 16,
17·   ·Strike that.                                              17·   ·which was -- let's see --
18·   · · · · · · ·Could you turn to paragraph 55 of your        18·   · · ·A.· That one?
19·   ·report.· And do you see the citation to source code       19·   · · ·Q.· Yes.· Exhibit, what is it?· 2319?
20·   ·in there, it's                                            20·   · · ·A.· Um-hum.
21·                                                              21·   · · ·Q.· So the first one that I refer to was, it
22·   ·   ·   · · · · ·Do you see that?                          22·   ·looks like, page 728.
23·   ·   ·   ·A.· Yes.                                          23·   · · ·A.· All right.· Sorry.· What was the . . .
24·   ·   ·   ·Q.· Do you know what product cyphort-labs is?     24·   · · ·Q.· So the question was, did you do anything at
25·   ·   ·   ·A.· Not offhand.                                  25·   ·all to confirm that the source code citations for

                                                      Page 159                                                     Page 161
·1·   · · ·Q.· And then if you look at the next paragraph,       ·1·   ·the ATP appliance product that you relied on in your
·2·   ·that source code file is a citation to                    ·2·   ·infringement analysis were actually included in a
·3                                - I think that's a             ·3·   ·product that was shipped?
·4·   ·typo --                                                   ·4·   · · ·A.· My assumption would be that we asked for,
·5·   · · · · · · ·Do you see that?                              ·5·   ·received code that was used in products.
·6·   · · ·A.· Yes.                                              ·6·   · · ·Q.· So that was just something you assumed
·7·   · · ·Q.· Do you know which ATP appliance release, if       ·7·   ·based on the fact that it was produced?
·8·   ·any, that code is for?                                    ·8·   · · ·A.· Yes.
·9·   · · ·A.· Not by number or release name.                    ·9·   · · ·Q.· One of your infringement theories for the
10·   · · ·Q.· Do you know if the citations in                   10·   ·ATP appliance involves the pipeline analysis as the
11·   ·paragraph 55 and 56 are for the same product?             11·   ·claimed security computer, correct?
12·   · · ·A.· I would have to go back and look.                 12·   · · ·A.· I believe that's the case.· Do you have a
13·   · · ·Q.· Are you familiar with the concept that a          13·   ·particular paragraph?
14·   ·git repository can have information contained within      14·   · · ·Q.· No, I don't, but . . .
15·   ·it about release dates and have sort of branches          15·   · · ·A.· All right.· Give me a second.
16·   ·that relate to particular releases of a product?          16·   · · · · · · ·So what was the question again?
17·   · · ·A.· So typically a git can be organized in            17·   · · ·Q.· So one of your infringement theories for
18·   ·terms of different branches or offshoots or               18·   ·ATP appliance identifies the pipeline analysis as
19·   ·variations, typically by age.· Whether they               19·   ·the claimed security computer, correct?
20·   ·contained additional information related to               20·   · · ·A.· I mean, I think, yes, or I refer to it as
21·   ·releases, you know, that's usually done with              21·   ·the analysis pipeline or its corresponding engines.
22·   ·additional information included within the git            22·   · · ·Q.· And in that theory, the content processor
23·   ·repository that would provide more detailed               23·   ·that you identified is the SmartCore component,
24·   ·information of that sort.                                 24·   ·correct?
25·   · · ·Q.· Do you know whether that type of                  25·   · · ·A.· Yes, that seems right.


          Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                   www.deposition.com                                                            YVer1f
